Citation Nr: 9929513	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim for service connection for a back disorder.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal pertaining to this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had a preexisting back disorder, discogenic 
spondylosis of the lumbar spine, at the time of his entry 
into active duty service.

3.  The veteran's back disorder did not undergo an increase 
in severity during his active duty service.

4.  The veteran's current back disorder is not shown to be 
causally related to his active duty service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military.  38 U.S.C.A. §§ 101(16), 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

II.  Factual Background

The veteran served on active duty from February 1968 to 
December 1969.  The RO has retrieved the veteran's service 
medical records and they appear to be complete.  A pre-
service medical treatment report, dated February 1968, was 
submitted by T. Fambrough, M.D.  The report noted that the 
veteran "has been under my care for a discogenic spondylosis 
of the lumbar spine for 2 months.  This condition has not 
been completely corrected [and] there is indication it could 
recur."  The veteran's induction examination was performed 
in February 1968.  A medical history report, taken at that 
time, noted the veteran's complaints of recurrent back pain.  
At this time, an orthopedic examination of the veteran's back 
was conducted.  The report of this examination, dated 
February 1968, noted the veteran's complaints of non-
radiating back pain after lifting.  X-ray examination of the 
back appeared normal.  The report concluded with an 
impression of mild residuals of old acute low back strain.  
Subsequent service medical records show no treatment for or 
diagnosis of any back disorders.  The veteran's discharge 
examination, dated December 1969, noted that the veteran's 
spine was normal.  A medical history report, completed at 
that time, noted his complaints of recurrent back pain.

In December 1997, the veteran filed his present claim for 
service connection for a back disorder.  On his claim's form, 
the veteran stated, "I was accepted into the army with a 
back condition, and I drove a bus during my military time and 
this greatly aggravated this condition."

In support of his claim, the veteran submitted private 
medical treatment reports, dated August 1984 through April 
1997.  A treatment report, dated August 1984, noted the 
veteran's complaints of sharp stabbing pain in mid-back.  The 
report noted the onset of this condition as "8/18/84."  It 
also listed the veteran's occupation as carpenter.  A 
treatment report, dated May 1990, noted the veteran's 
complaints of back pain after having moved a refrigerator a 
few days earlier.  A treatment report, dated May 1993, noted 
that the veteran had injured his back while lifting carpet.  
Physical therapy treatment was indicated following each of 
these incidents.

III.  Analysis

The veteran's claim for service connection for a back 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran contends, in essence, that he incurred or 
aggravated a back disorder during his active duty service.  
The determinative issues presented by this claim are: (1) 
whether the veteran incurred, or aggravated, a back disorder 
during service; (2) whether he has a current disability; and, 
if so, (3) whether the current disability is etiologically 
related to his active military service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
all of the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board also notes that the veteran's alleged 
injury was not incurred during combat.  In this regard, the 
veteran has alleged that his preexisting back disorder was 
aggravated pursuant to inservice bus driving duties.  
Accordingly, the presumptive provision of 38 U.S.C.A. 
§ 1154(b) is not applicable in this matter.

	i.	Back Disorder Existed Prior to Service

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

After a thorough review of the evidence of record, the Board 
concludes that clear and unmistakable evidence demonstrates 
that the veteran had a preexisting back disorder at the time 
he entered into active duty service.  A pre-service medical 
treatment report, dated February 1968, noted that the veteran 
had discogenic spondylosis of the lumbar spine and that he 
had been receiving treatment for this condition for 2 months 
prior to his entry into active duty service.  An orthopedic 
examination, conducted pursuant to the veteran's entrance 
examination in February 1968 noted an impression of mild 
residuals of old acute low back strain.  Accordingly, clear 
an unmistakable evidence shows that the veteran had a back 
disorder prior to his entry into active duty service.

	ii.	Aggravation of Back Disorder

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).  Whether a disability underwent an 
increase in severity during service is determined based on 
all the evidence of record pertaining to the manifestations 
of the disability before, during and after service.  38 
C.F.R. § 3.306(b) (1998).  The Court has held that temporary 
flare-ups during service of the symptoms of a disability, 
without overall worsening of the condition itself, do not 
constitute aggravation of the disability.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show an increase in disability of the veteran's preexisting 
back disorder during service.  No treatment for a back 
disorder was indicated in the veteran's service medical 
records.  The veteran's discharge examination, dated December 
1969, indicated that the spine was normal.  The first post 
service treatment for a back disorder is dated August 1984, 
over 16 years after the veteran's discharge from the service.  

The Board concludes that the available evidence of record 
regarding the veteran's back disorder before, during and 
after his service period does not support a finding that the 
disorder became more severe during service.  The finding of 
no increase in severity is further evidenced by the lack of 
treatment during service, as well as by the lack of post 
service evidence of a back disorder until 16 years after 
separation.  Accordingly, the veteran's back disorder was not 
aggravated during his military service.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


ORDER

Service connection for a back disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

